 



Exhibit 10.2
 
Amendment to Employment Agreement
 
     This Amendment No. 1 to Employment Agreement is entered into as of
August 1, 2006 by Tweeter Home Entertainment Group, Inc., a Delaware corporation
(“Employer” or “Tweeter”), and Gregory W. Hunt (“Employee”).
     Reference is made to an Employment Agreement (the “Agreement”), dated as of
August 1, 2006, by and between Tweeter and Employee. The Agreement is hereby
amended, effective as of August 1, 2006, to provide that, notwithstanding
anything to the contrary contained in the Agreement, the effective date for
Employee’s assumption of the title and duties of Chief Financial Officer will be
September 1, 2006. Employee will be employed during the transition period of
August 1, 2006 to August 31, 2006 as a Senior Vice President of Employer.
Effective September 1, 2006, Employee’s title will be “Senior Vice President and
Chief Financial Officer.” In all other respects, the Agreement will remain in
full force and effect.
     IN WITNESS WHEREOF, this Amendment to Employment Agreement is entered into
as of the date and year first above written.

            TWEETER HOME ENTERTAINMENT GROUP, INC.
      By:   /s/ Joseph McGuire         Name:   Joseph McGuire        Title:  
President/Chief Executive Officer        EMPLOYEE
      /s/ Gregory W. Hunt       Gregory W. Hunt           

